TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2019



                                      NO. 03-17-00808-CV


                      NGL Water Solutions Eagle Ford, LLC, Appellant

                                                v.

             Railroad Commission of Texas and Blue Water Disposal, Appellees




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
  AFFIRMED IN PART; DISMISSED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on November 3, 2017. The Court

affirms the portion of the trial court’s order affirming the Railroad Commission’s order and

dismisses NGL’s claims for declaratory relief. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.